Citation Nr: 0609056	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-37 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by: Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from August 1968 to March 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2005.  A transcript of the 
hearing testimony is associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  In a December 2003 VA examination, the examiner stated 
that since the veteran's April 1973 audiometric examination 
did not show hearing loss and he had experienced noise 
exposure after service, the veteran's current hearing loss 
was not at least as likely as not due to service.  The 
examiner found that the veteran's current tinnitus was 
related to service.  

For a claim of service connection for hearing loss, the 
United States Court of Appeals for Veterans Claims has held 
that the absence of evidence of a hearing loss disability in 
service is not fatal to a veteran's claim, and that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993), Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Therefore, the Board finds that an 
additional VA examination is necessary.  The veteran should 
be advised of the importance of appearing for his 
examination.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. Make arrangements with the appropriate VA 
medical facility for the claims folder to be 
returned to the VA examiner who conducted the 
December 2003 examination.  (If that VA 
examiner is unavailable, please schedule 
another VA audiological examination.)  The 
claims file should be made available to the 
examiner prior to the examination and the 
examiner should indicate whether these records 
were reviewed.  The examiner, taking into 
account the decision in Hensley,  as set out 
above, should offer an opinion as to whether 
it is very likely, at least as likely as not, 
or highly unlikely that the veteran's in 
service noise exposure resulted in the current 
hearing loss.  If the examiner is unable to 
determine the origin of the bilateral hearing 
loss, the examiner should report that and 
explain the reasons for his/her conclusion.  
All medical opinions must be accompanied by a 
complete rationale based on sound medical 
principles.

2. The RO/AMC should readjudicate the 
veteran's claim for service connection for 
bilateral hearing loss.  If the denial 
continues, the RO/AMC should furnish the 
veteran and his representative with a 
supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


